850 F.2d 688Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel Wayne CULVERHOUSE, Petitioner-Appellant,v.D.P. ODEA;  Attorney General of North Carolina, Respondents-Appellees.
No. 87-6578.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 22, 1988.Decided:  June 21, 1988.

Daniel Wayne Culverhouse, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
Before WIDENER, K.K. HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Daniel Wayne Culverhouse seeks a certificate of probable cause to appeal the judgment of the district court dismissing his petition for habeas corpus relief brought pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the district court.  Culverhouse v. Odea, C/A No. 86-562-WS (M.D.N.C. June 16, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.